Citation Nr: 1447655	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to June 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2)(West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this issue in April 2014 to obtain a VA opinion as to whether his hypertension was caused or aggravated by his service connected PTSD.  As specifically stated in the remand directive #1, the VA examiner was to opine as to whether it was more likely than not that the Veteran's hypertension was caused or permanently aggravated by his service-connected PTSD.  38 C.F.R. § 3.159(c)(4).  It was explained that the term "aggravated" meant that the hypertension permanently increased in severity.

In May 2014 a VA examiner wrote: The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  She explained that the Veteran was diagnosed with symptoms of PTSD in 1978, but did not have hypertension at that time. She noted that the Veteran's diagnosis of hypertension was made in 1999 long after PTSD was established, and added that PTSD is not a risk factor for hypertension.

Unfortunately, this opinion failed to specifically address whether or not the hypertension was aggravated by the Veteran's PTSD.  

Importantly, the Court of Appeals for Veterans Claims (CAVC or Court) has found that when a medical opinion asserts that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, it is unclear whether such an opinion encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court found that such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. 

Given the specific Court directives on this particular point of law, the Board concludes that an addendum opinion should be sought to ascertain whether the Veteran's diagnosed hypertension was aggravated by his service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the VA examiner who provided the May 2014 VA opinion for the Veteran's hypertension.  If the May 2014 VA examiner is unavailable, the Veteran's claims file should be provided to another examiner for review.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion. 

The examiner should again review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated (permanently increased in severity) by his service-connected PTSD. 

For the examiner's benefit, an opinion which simply concludes that hypertension is not "secondary to" PTSD is insufficient for the purpose of adjudicating whether aggravation occurred.  Rather, the examiner should explain whether the PTSD made the hypertension permanently worse beyond the natural course of the condition.

2.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



